Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 29, 2014

                                          No. 04-14-00254-CV

                  IN RE LIBERTY MUTUAL FIRE INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        The court has considered the Motion for En Banc Reconsideration filed on behalf of the
real party in interest on August 11, 2014 and the motion is DENIED.

           It is so ORDERED on August 29th, 2014.


                                                                   _____________________________
                                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of August, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
  This proceeding arises out of Cause No. 09-03-11925-ZCV, styled Julian T. Morales v. Liberty Mutual Fire
Insurance Company, pending in the 365th Judicial District Court, Zavala County, Texas, the Honorable Amado J.
Abascal III presiding.